223 Ga. 58 (1967)
153 S.E.2d 540
SUTKER et al.
v.
PENNSYLVANIA INSURANCE COMPANY et al.
23880.
Supreme Court of Georgia.
Argued January 9, 1967.
Decided January 19, 1967.
Kravitch & Hendrix, Aaron Kravitch, Phyllis Kravitch, Bart E. Shea, John W. Hendrix, for appellants.
W. Ward Newton, Richardson, Doremus & Karsman, Brannen, Clark & Hester, Perry Brannen, for appellees.
NICHOLS, Justice.
In determining whether an action brought in the superior court is in equity or at law both the allegations and the prayer must be examined, and where as in the case sub judice the reformation of a contract is prayed for but the allegations of the petition fail to allege fraud or mutual mistake, the action seeking a money judgment is one at law and not in equity. Accordingly, the Court of Appeals and *59 not this court has jurisdiction of the appeal. See Atlanta Finance Co. v. Fitzgerald, 189 Ga. 121 (5 SE2d 242); Jones v. Lawman, 184 Ga. 25, 28 (190 SE 607); State Hwy. Dept. v. Hewitt Contr. Co., 221 Ga. 621, 623 (146 SE2d 632), and citations.
Remanded to the Court of Appeals. All the Justices concur.